                                                                                              ,, I



                          Case 7:19-cv-01202-LSC Document 2 Filed 07/30/19 Page 1 of 4                                      FILED
                                                                                                                  2019 Jul-30 AM 09:05
                                                                                                                 U.S. DISTRICT COURT
                                                                                                                     N.D. OF ALABAMA
,,., 't.AO 440 (Rev. 1Oi93) Summons in a Ci vi I Action



                                              UNITED ST ATES DISTRICT (~OUR'r
                                               NORTHERN         District of      ALABAMA



              PHILLIP C. STEARMAN et. al,
                                                                                SUMMONS I:\f A CIVIL CASE
                                        V.

              VESPER TUSCALOOSA, LLC; et. al
                                                                     CASE NUMBER:



                                                                              7: 19-cv-01202-LSC



                       TO:    (Name and addre;s ofDefo1da11t)


                         Equifax Information Services, LLC
                         C/0 Corporation Service Company, Inc.
                         641 South Lawrence Street
                         Montgomery, Alabama 36104


           YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF'S ATTORNEY                     (name and address)



              Earl P. Underwood, Jr.
              UNDERWOOD & RIEMER, PC
              21 S. Section Street, Fairhope, AL 36533




an answer to the complaint which is herewith served upon you, within        21                 days after service of this
summons upon you, exclm,i.ve of the day of service. If you fail to do so, judgment by dcfau it will be taken against you for
the relief demanded in the complaint. You must also file your answer with the Clerk Pf this Court within a reasonable
period of time after service.




                                                                      DATE
                                                                                   UNITED STATES DISTRICT COURT
                                                                                        NORTHERN ALABAMA
                                                                                      1729 5rH AVENUE NORTH
                                                                                       BIRMINGHAM, AL 35203
                                                                                             ,.1



                        Case 7:19-cv-01202-LSC Document 2 Filed 07/30/19 Page 2 of 4

"'J.AO 440 (R.::v. 10/93) Summons in a Ci vii Action



                                           UNITED STATES DISTRICT COURT
                                             NORTHERN            District of    ALABAMA



             PHILLIP C. STEARMAN et. al                      1
                                                                               SUMMONS I:\ A CIVIL CASE
                                      V.

              VESPER TUSCALOOSA, LLC; et. al
                                                                      CASE NUMBER:



                                                                         7:19-cv-01202-LSC



                      TO: ( Name and addre-s of Detendant)

                       ProCollect, Inc.
                       C/0 Registered Agent John W. Bowdich
                       10440 N. Central Expressway, Suite 1540
                       Dallas Texas 75231
                                  1




           YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF'S ATTORNEY                 (name and address)



              Earl P. Underwood, Jr.
              UNDERWOOD & RIEMER, PC
              21 S. Section Street, Fairhope, AL 36533




an answer to the complaint which is herewith served upon you. within      21                days after service of this
summons upon you, exclusive of the day of service. If you fail to do so,judgmcnt bydclault will b? taken against you for
the relief demanded in the complaint. You must also file your answer with the Clerk ni' 1his Court within a reasonable
period of time after service.




                                                                       DATE

                                                                                  UNITED STATES DISTRICT COURT
                                                                                       NORTHERN ALABAMA
                                                                                     1729 STH AVENUE NORTH
                                                                                     BIRMINGHAM, AL 35203
                       Case 7:19-cv-01202-LSC Document 2 Filed 07/30/19 Page 3 of 4

(\tAO 440 (Rev. 10/93) Summons in a Ci vii Action



                                         UNITED STATES DISTRICT C.OURT
                                    NORTHERN                              ALABAMA
                              - - - - - - - - - - -District of       -------·--·-·---··--




             PHILLIP C. STEARMAN et. al,
                                                                         SUMMONS lN A CIVIL CASE
                                   V.

             VESPER TUSCALOOSA, LLC; et. al
                                                              CASE NUMBER:



                                                                     7: 19-cv-01202~LSC



                    TO:    ('-lame and address of Defmdant)


                      Trans Union, LLC
                      C/0 Prentice-Davis Corporation System, Inc
                      150 South Perry Street
                      Montgomery, Alabama 36104


          YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF'S ATTORNEY                      (name and address)



             Earl P. Underwood, Jr.
             UNDERWOOD & RIEMER, PC
             21 S. Section Street, Fairhope, AL 36533




an answer to the complaint which is herewith served upon you, within       21                  days after service of this
summons upon you, exclusive of the day of service. If you fail to do so, judgment by dcl'au It will be taken against you for
the relief demanded in the complaint. You must also file your answer with the Clerk of 1his Court within a reasonable
period of time after service.




                                                              DATE
                                                                              UNITED STATES DISTRICT COURT
                                                                                   NORTHERN ALABAMA
                                                                                 1729 51H AVENUE NORTH
                                                                                   BIRMINGHAM, AL 35203
                        Case 7:19-cv-01202-LSC Document 2 Filed 07/30/19 Page 4 of 4

<".,,AO 440 (Rev. 10/93) Summons in a Ci vi! Action



                                          UNITED STATES DISTRICT (~OURT
                                            NORTHERN          District of   ALABAMA



             PHILLIP C. STEARMAN et. al,
                                                                            SUMMONS IN A CIVIL CASE
                                     V.

              VESPER TUSCALOOSA, LLC; et. al
                                                                   CASE NUMBER:



                                                                      7: 19-cv-01202-LSC



                     TO:    (Name and addre,;s ofDefrmlant)


                       Vesper Tuscaloosa, LLC
                       C/0 Copeland, Franco, Screws & Gill, P.A.
                       444 South Perry Street
                       Montgomery, Alabama 36104


           YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF'S ATTORNEY                      (name and address)



             Earl P. Underwood, Jr.
             UNDERWOOD & RIEMER, PC
             21 S. Section Street, Fairhope, AL 36533




an answer to the complaint which is herewith served upon you, within         21                 days after service of this
summons upon you, exclu~i.vc of the day of service. If you fa.ii to do so, judgment by dcfau lt will be taken against you for
the relief demanded in the complaint. You must also file your answer with the Clerk n i this Court within a reasonable
period of time after service.




                                                                    DATE
                                                                                  uNff"EO STATES DISTRICT COURT
                                                                                       NORTHERN ALABAMA
                                                                                     1729 5tH AVENUE NORTH
                                                                                      BIRMINGHAM, AL 35203
